DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2022 has been entered.

 Response to Arguments
Applicant’s arguments filed 03/26/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Crews (4970696).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brenders (10094942) in view of Howieson (9405029) and Crews (4970696).
With respect to claim 1, Brenders teaches acquiring, with a first seismic source comprising an air gun (Col 21, lines 28-29), a first set of seismic data for a survey area with a first plurality of streamer receivers on a first streamer spread (Col 21, lines 28-30), wherein acquiring the first set of seismic data comprises: navigating a first propulsion source along a first sail line in the survey area (Col 21, lines 28-29, 34-36), wherein the first seismic source (Col 21, line 29) and the first streamer spread are coupled to the first propulsion source (Col 21, line 30); and activating the first seismic source while navigating the first propulsion source (Col 22, lines 26-49); and simultaneously acquiring, with the first seismic source (Col 21, lines 28-29), a second set of seismic data for the survey area with a plurality of ocean bottom receivers (Col 21, lines 39-41), wherein the first set of seismic data and the second set of seismic data together form a complete dataset for velocity modeling and imaging (Col 21, lines 31-32, 42-43; Col 22, lines 26-32).  However, it does not teach while navigating the first propulsion source, navigating a second propulsion source along a second sail line in the survey area, wherein a second seismic source is coupled to the second propulsion source; and activating the second seismic source while navigating the second propulsion source, wherein the first sail line is orthogonal to the second sail line.
Howieson teaches while navigating the first propulsion source, navigating a second propulsion source along a second sail line in the survey area (Fig 9: 304), wherein a second seismic source is coupled to the second propulsion source (Fig 9: 314); and activating the second seismic source while navigating the second propulsion source over the survey area (Col 7, lines 52-53, 65).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the second source of Howieson since such a modification would have allowed for multiple azimuths to be surveyed at the same time.
Crews teaches navigating multiple sources over a survey wherein the sail lines are orthogonal (Col 4, lines 61-65; Fig 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the orthogonal sail lines of Crews since such a modification would have provided an azimuthal distribution of data while achieving a desirable offset distribution.  
With respect to claim 2, Brenders teaches the invention as discussed above.  However, it does not teach simultaneously acquiring a third set of seismic data for the survey area with a second plurality of streamer receivers on a second streamer spread.
Howieson teaches simultaneously acquiring additional sets of seismic data for the survey area with additional pluralities of streamer receivers on additional streamer spreads (Fig 9: 321, 324, 327).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the additional streamer receivers of Howieson since such a modification would have generated data for a larger area in a shorter amount of time.  
With respect to claim 4, Brenders discloses the first seismic source comprises two independently-activated sources of seismic energy (Col 22, lines 50-51).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brenders in view of Howieson and Crews, and further in view of Bernitsas (10627534).
With respect to claim 5, Brenders teaches the invention as discussed above.  However, it does not teach wherein the first propulsion source is navigated independently of the second propulsion source.
Bernitsas teaches wherein the first propulsion source is navigated independently of the second propulsion source (Col 3, lines 66-67; Col 5, lines 61-62; Col 6, lines 46-50).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the independent navigation of Bernitsas since such a modification would have allowed more flexibility in illuminating under sampled areas.  
With respect to claim 6, Brenders teaches the invention as discussed above.  However, it does not teach the first seismic source is activated independently of the second seismic source.
Bernitsas teaches the first seismic source is activated independently of the second seismic source (Col 3, lines 66-67; Col 5, lines 61-62).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the independent source activation of Bernitsas since such a modification would have allowed more flexibility in illuminating different areas and depths.  
With respect to claim 7, Brenders teaches the invention as discussed above.  However, it does not teach a second streamer spread is coupled to the second propulsion source.
Howieson teaches a second streamer spread is coupled to the second propulsion source (Fig 9: 324). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the additional streamers of Howieson since such a modification would have generated data for a larger area in a shorter amount of time.  
With respect to claim 8, Brenders teaches the invention as discussed above.  However, it does not teach while navigating the first propulsion source, navigating a third propulsion source in the survey area, wherein a third seismic source is coupled to the third propulsion source; activating the third seismic source while navigating the third propulsion source in the survey area; while navigating the first propulsion source in the survey area, navigating a fourth propulsion source in the survey area, wherein a fourth seismic source is coupled to the fourth propulsion source, activating the fourth seismic source while navigating the fourth propulsion source in the survey area, wherein neither the third propulsion source nor the fourth propulsion source is coupled to a streamer spread.
Howieson teaches while navigating the first propulsion source in the survey area, navigating a third propulsion source in the survey area (Fig 9: 302), wherein a third seismic source is coupled to the third propulsion source (Fig 9: 312); activating the third seismic source while navigating the third propulsion source in the survey area (Col 7, lines 52-53, 65); while navigating the first propulsion source in the survey area, navigating a fourth propulsion source over the survey area  (Fig 9: 303), wherein a fourth seismic source is coupled to the fourth propulsion source  (Fig 9: 313), activating the fourth seismic source while navigating the fourth propulsion source in the survey area (Col 7, lines 52-53, 65), wherein neither the third propulsion source nor the fourth propulsion source is coupled to a streamer spread  (Fig 9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the additional sources of Howieson since such a modification would have allowed for multiple azimuths to be surveyed at the same time.
With respect to claim 9, Brenders teaches the invention as discussed above.  However, it does not teach a first subset of seismic data acquired with the first plurality of streamer receivers and the first seismic source; a second subset of seismic data acquired with the first plurality of streamer receivers and the second seismic source; and a third subset of seismic data acquired with the first plurality of streamer receivers and at least one of: the second seismic source, the third seismic source, and the fourth seismic source.
Howieson teaches a first subset of seismic data acquired with the first plurality of streamer receivers and the first seismic source (Col 5, lines 32-35; Col 8, lines 21-33; Fig 10: S1R1); a second subset of seismic data acquired with the first plurality of streamer receivers and the second seismic source (Fig 10: S4R1); and a third subset of seismic data acquired with the first plurality of streamer receivers and at least one of: the second seismic source, the third seismic source, and the fourth seismic source (Fig 10: S2R1, S3R1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Brenders with the data subsets of Howieson since such a modification would have allowed for the accurate classification and position indication of features illuminated by the survey.

Claims 10-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Howieson in view of Brenders and Crews.
With respect to claim 10, Howieson teaches navigating a first propulsion source along a first nominal survey path in a survey area (Fig 9: 301), wherein a first streamer spread (Fig 9: 321) and a first seismic source (Fig 9: 311) are coupled to the first propulsion source (Fig 9), and the first seismic source comprises an air gun (Col 4, lines 60-61); navigating a second propulsion source along a second nominal survey path in the survey area (Fig 9: 304), wherein a second seismic source is coupled to the second propulsion source  (Fig 9:314), and the second seismic source comprises an air gun (Col 4, lines 60-61); while navigating the first propulsion source and the second propulsion source, activating at least one of the first seismic source and the second seismic source (Col 7, lines 52-53, 65; Fig 18: 620); and acquiring data with a first plurality of receivers on the first streamer spread (Fig 18: 630). However, it does not teach a first sail line of the first nominal survey path is orthogonal to a second sail line of the second nominal survey path; and also acquiring data with a plurality of ocean bottom receivers distributed throughout the survey area.
Crews teaches navigating multiple sources over a survey wherein the sail lines are orthogonal (Col 4, lines 61-65; Fig 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Howieson with the orthogonal sail lines of Crews since such a modification would have provided an azimuthal distribution of data while achieving a desirable offset distribution.  
Brenders teaches also acquiring data with a plurality of ocean bottom receivers distributed throughout the survey area (Col 21, lines 39-41).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Howieson with the ocean bottom receivers of Brenders since such a modification would have allowed for s-wave data to be recorded and allowed for data to be recorded with reduced land/water interface effects. 
With respect to claim 11, Howieson teaches the invention as discussed above.  However, it does not teach a first sail line of the first nominal survey path is parallel to a line of symmetry of a distribution pattern of the plurality of ocean bottom receivers.
Brenders teaches a first sail line of the first nominal survey path is parallel to a line of symmetry of a distribution pattern of the plurality of ocean bottom receivers (Fig 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Howieson with the sail path of Brenders since such a modification would have given data which had regular bins.
With respect to claim 12, Howieson teaches a second streamer spread is coupled to the second propulsion source (Fig 9: 324).  
With respect to claim 13, Howieson teaches the invention as discussed above.  It further teaches while navigating the first propulsion source, navigating a third propulsion source along a third nominal survey path in the survey area (Fig 9: 302), wherein a third seismic source is coupled to the third propulsion source (Fig 9: 312); and activating the third seismic source (Col 7, lines 52-53, 65; Fig 18: 620), wherein a third sail line of the third nominal survey path is parallel to the first sail line (Fig 9).
With respect to claim 14, Howieson teaches the invention as discussed above.  It further teaches while navigating the first propulsion source, navigating a fourth propulsion source along a fourth nominal survey path in the survey area (Fig 9: 303), wherein a fourth seismic source is coupled to the fourth propulsion source (Fig 9: 313); and activating the fourth seismic source (Col 7, lines 52-53, 65; Fig 18: 620).  However, it does not teach wherein the third sail line is orthogonal to a fourth sail line of the fourth nominal survey path.
Crews teaches navigating multiple sources over a survey wherein the sail lines are orthogonal (Col 4, lines 61-65; Fig 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Howieson with the orthogonal sail lines of Crews since such a modification would have provided an azimuthal distribution of data while achieving a desirable offset distribution.  
With respect to claim 16, Howieson teaches navigating a first propulsion source along a first sail line in a survey area (Fig 9: 301), acquiring a first dataset with a first plurality of streamer receivers on a first streamer spread responding to activations of a first seismic source, wherein the first streamer spread and the first seismic source are both coupled to the first propulsion source (Col 5, lines 32-39; Col 8, lines 21-33; Fig 10: S1R1); while navigating the first propulsion source, navigating a second propulsion source along a second sail line in the survey area (Fig 9: 304); acquiring a second dataset with a second plurality of streamer receivers on a second streamer spread responding to activations of a second seismic source, wherein the second streamer spread and the second seismic source are both coupled to a second propulsion source (Col 5, lines 46-50; S4R4); acquiring a third dataset with the first plurality of streamer receivers responding to activations of at least one of: the second seismic source (Col 5, lines 46-48; Fig 10: S4R1); a third seismic source coupled to a third propulsion source (Fig 10: S2R1); and a fourth seismic source coupled to a fourth propulsion source (Fig 10: S3R1); acquiring a fourth dataset with the second plurality of streamer receivers responding to activations of at least one of: the first seismic source (Col 5, lines 39-40; Fig 10: S1R4); the third seismic source (Fig 10: S2R4); and the fourth seismic source (Fig 10: S3R4).  However, it does not teach a first sail line of the first nominal survey path is orthogonal to a second sail line of the second nominal survey path; and acquiring a fifth dataset with a plurality of ocean bottom receivers responding to activations of at least one of: the first seismic source: the second seismic source; the third seismic source; and the fourth seismic source.
Crews teaches navigating multiple sources over a survey wherein the sail lines are orthogonal (Col 4, lines 61-65; Fig 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Howieson with the orthogonal sail lines of Crews since such a modification would have provided an azimuthal distribution of data while achieving a desirable offset distribution.  
Brenders teaches also acquiring data with a plurality of ocean bottom receivers distributed throughout the survey area (Col 21, lines 39-41).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Howieson with the ocean bottom receivers of Brenders since such a modification would have allowed for s-wave data to be recorded and allowed for data to be recorded with reduced land/water interface effects. 
With respect to claim 17, Howieson teaches wherein the first dataset, the second dataset, the third dataset, the fourth dataset, and the fifth dataset are acquired simultaneously (Col 12, lines 39-51).
With respect to claim 18, Howieson teaches the invention as discussed above.  However, it does not teach a geophysical data product comprises the first dataset, the second dataset, the third dataset, the fourth dataset, and the fifth dataset, and the method further comprises recording the geophysical data product on one or more non-transitory, tangible computer-readable media.
Brenders teaches a geophysical data product comprising the data (Col 10, lines 8-10), and further recording the geophysical data product on one or more non-transitory, tangible computer-readable media (Col 10, lines 10-13; 39-43).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Howieson to have data recordation as taught by Brenders since such a modification would have allowed the data to be accessed as needed to perform computations which could determine the subsurface structures.  
With respect to claim 19, Howieson teaches the first dataset and the second dataset contain narrow-azimuth/long-offset data (Col 6, lines 2, 4-5, 10-11, 15), the third dataset and the fourth dataset both contain random-azimuth/variable- offset data (Col 6, lines 2-3, 13-1).  However, it does not teach the fifth dataset contains full-area/time data
Brenders teaches the fifth dataset contains full-area/time data (Col 9, line 53 – Col 10, line 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Howieson with the full-area dataset of Brenders since such a modification would have provided full areal coverage for correlation or comparison with the other data to improve the accuracy of the results.   
With respect to claim 20, Howieson teaches one activation of the first seismic source generates data in each of the first data set (Fig 10: S1R1), the fourth dataset (Fig 10: S1R4).  However, it does not teach the one activation of the first seismic source generates data in the fifth dataset.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Howieson in view of Brenders and Crews, and further in view of Mandroux (9261619).
Howieson teaches the invention as discussed above.  However, it does not teach the first sail line is adjacent to a fifth sail line of the first nominal survey path, and the third sail line is symmetrically staggered between the first sail line and the fifth sail line.
Mandroux teaches the first sail line is adjacent to a fifth sail line of the first nominal survey path, and the third sail line is symmetrically staggered between the first sail line and the fifth sail line (Fig 3).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Howieson with the sail lines of Mandroux since such a modification would have allowed for fuller coverage without minimal need for infill repeat surveys.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645